Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments and comments, received January 13, 2022, have been fully considered by the examiner.  The following is a complete response to the January 13, 2022 communication.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-23 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no specific support for the combination of elements that include the newly added subject matter of claim 1.  While there is disclosure of coating to create a distal electrode region 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 24-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Swanson et al (7,335,196).
	Swanson et al provides a device for treating a disorder in a hollow bodily organ (e.g. the heart) comprising a shaft (170 – Figure 14) advanceable through a bodily channel to reach a cavity of the bodily organ, an expandable member (166) coupled to a distal end of the shaft and having a collapsed and expanded configurations (col. 21, lines 3-9, for example) with the device contacting the inner wall of the bodily organ in the expanded condition.  It is noted that the size of the Swanson et al catheter is such that it is inherently capable of being advanceable through a urethra and into a urinary bladder as claimed.  One or more ablation members (104) are disposed over the contact surface of the expandable member to as to contact and ablate the inner wall of the organ.  The ablation members are configured to create a pattern of electrically isolated tissue regions by forming lesions “L”, with none of the electrically isolated regions being individually larger than half of the total inner surface of the organ.  See .
Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.
The amendment to claim 1 has raised the issue of new matter, which rejection has been addressed previously.  Claims 1, 4-23 and 27-31 are rejected as being unsupported by the originally filed specification.
Regarding claims 24-26, applicant asserts that the Swanson et al device is inserted into the femoral artery for placement within the heart, and therefore does not read on the newly added limitations of a shaft advanceable through a urethra and into the urinary bladder.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The examiner maintains the Swanson et al catheter is inherently capable of being advanceable through the urethra and located within a urinary bladder, and therefore continues to read on the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/March 2, 2022